Determination of respondent Police Commissioner dated on or about February 19, 1999, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, J.], entered October 20, 1999), dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner, while off-duty, was in a traffic-related altercation during which he wrongfully punched and kicked the driver of the other vehicle, causing him physical injury, and that petitioner filed a criminal complaint regarding the incident that falsely portrayed the other driver as the aggressor, causing his detention. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness, particularly given that this was petitioner’s second adjudication of violent misconduct within 16 months. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.